DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Daniel Hopkinson, registration no. 58,043 on 09/15/2021. 

The claims have been amended as followed:

(Currently Amended) An apparatus comprising:
a processor;
a computer-readable storage media storing code executable by the processor to perform the steps of:

comparing the priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device; 
assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing, where the first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue; 
generating, in response to receiving, from a second client device, a second RPC processing request that was modified by the second client device to include a priority value, a second plurality of queues that correspond to the second client device; and
assigning, based on the priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.

(Cancelled) 

(Currently Amended) The apparatus of claim 1 [[2]], where the steps further comprise processing all pending RPC processing requests corresponding to the 

(Original) The apparatus of claim 1, where the steps further comprise, in response to receiving a new RPC processing request with no priority value, assigning a default priority value to the new RPC processing request.

(Canceled) 

(Canceled)

(Canceled)

(Currently Amended) A method for maintaining a priority of a task, the method comprising:
receiving, from a first client device, a first remote procedure call (RPC) processing request that was modified to by the first client device to include a priority value;
comparing, by use of a processor, the priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device; 
, where the first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue;
generating, in response to receiving, from a second client device, a second RPC processing request that was modified by the second client device to include a priority value, a second plurality of queues that correspond to the second client device; and
assigning, based on the priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.

(Cancelled) 

(Currently Amended) The method of claim 8 [[9]], further comprising processing all pending RPC processing requests corresponding to the at least one high-priority queue before processing all pending RPC processing requests corresponding to either of the at least one medium-priority queue or the at least one low-priority queue.  

(Original) The method of claim 8, further comprising, in response to receiving a new RPC processing request with no priority value, assigning a default priority value to the new RPC processing request.

(Canceled)



(Canceled) 

(Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable/executable by a processor to cause the processor to perform the steps of:
receiving, from a first client device, a first remote procedure call (RPC) processing request that was modified by the first client device to include a priority value;
comparing the priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device; 
assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing, where the first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue; 
generating, in response to receiving, from a second client device, a second RPC processing request that was modified by the second client device to include a priority value, a second plurality of queues that correspond to the second client device; and
assigning, based on the priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.

(Cancelled) 

(Currently Amended) The computer program product of claim 15 [[16]], where the steps further comprise processing all pending RPC processing requests corresponding to the at least one high-priority queue before processing all pending RPC processing requests corresponding to either of the at least one medium-priority queue or the at least one low-priority queue. 
 
(Original) The computer program product of claim 15, where the steps further comprise, in response to receiving a new RPC processing request with no priority value, assigning a default priority value to the new RPC processing request.

(Canceled) 

(Canceled)
 
Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement reasons for allowance

The prior art fails to teach the underlined portion of the independent claims as recited below:

Regarding claim 1 “An apparatus comprising:

a computer-readable storage media storing code executable by the processor to perform the steps of:
receiving, from a first client device, a first remote procedure call (RPC) processing request that was modified by the first client device to include a priority value;
comparing the priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device; 
assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing, where the first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue; 
generating, in response to receiving, from a second client device, a second RPC processing request that was modified by the second client device to include a priority value, a second plurality of queues that correspond to the second client device; and
assigning, based on the priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.”


receiving, from a first client device, a first remote procedure call (RPC) processing request that was modified to by the first client device to include a priority value;
comparing, by use of a processor, the priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device; 
assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing, where the first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue;
generating, in response to receiving, from a second client device, a second RPC processing request that was modified by the second client device to include a priority value, a second plurality of queues that correspond to the second client device; and
assigning, based on the priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.”

Regarding claim 15 “A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable/executable by a processor to cause the processor to perform the steps of:
receiving, from a first client device, a first remote procedure call (RPC) processing request that was modified by the first client device to include a priority value;
comparing the priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device; 
assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing, where the first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue; 
generating, in response to receiving, from a second client device, a second RPC processing request that was modified by the second client device to include a priority value, a second plurality of queues that correspond to the second client device; and
assigning, based on the priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.”

Elnozahy et al. (US 6,421,701 B1) teach a method for enforcing consistency among replicas of a server through the reliable and ordered delivery of client requests via an ordering multicast protocol in association with deterministic and pre-emptive scheduler in a computer network having clients connected to a replicated server.  The multicast protocol delivers client requests to a server in rounds.  During a round, each server replica receives the same set of client requests with an associated execution order.  The order by which the multicast protocol delivers the requests will be enforced among all service replicas (see col. 3, lines 39-48).  Elnozahy teaches client requests including an associated execution order are delivered to service replicas.  Elnozahy fails to teach 

Guthrie (US 5,095,877) discloses multiple requests are made from devices and queues are created for the requests, the queues comprise a high, a medium and a low priority queue (see col. 6, lines 48-65).  Guthrie fails to teach the queues belong to a first client device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

 /Backhean Tiv/ Primary Examiner, Art Unit 2459